CaSO PF THEIRS REE RUHR YELS Filed tiieette Rage 4 ofS

U.S, LE
oi Sigsine f CouRT
UNITED STATES DISTRICT. TS ROY | AND
DISTRICT OF MARYLAND 12 AMI: 29
(Northern Division) c LEpE
“ATR SOF
AT BA Lrimone®
BY.
orn DEPUTY
MAYOR AND CITY COUNCIL OF
BALTIMORE
Plaintiff,
Case Number: 1:18-cv-2357
vs.
. BP P.L.C.; et al,
Defendants.

 

ait {PROPOSED] ORDER LIFTING STAY OF EXECUTION OF REMAND ORDER

On June 10, 2019, the Court granted the Plaintiff Mayor and City Council of Baltimore’s
- Motion to Remand, and ordered that this case be remanded to the Circuit Court for Baltimore City
for all further proceedings, but stayed execution of that order for 30 days. Dkt. 173 (“Remand
Order”). On June 24, the Court entered a stipulated order further staying execution of the Remand
Order through resolution of the Defendants’ motion to stay the Remand Order pending appeal,
and, in the event that motion was denied, through the Fourth Circuit’s consideration of a motion
to stay pending appeal. Dkt. 185. This Court denied the Defendants’ motion to stay on July 31,
and the Fourth Circuit denied a motion to stay filed in that court on October 1, 2019.
Dkt. 193 & 196.

Also on October 1, Defendants filed an application for a stay pending appeal before the
Chief Justice of the United States Supreme Court, in his capacity as Circuit Justice for the Fourth
Circuit. Dkt. 197 & 197-1. The same day, this Court entered a further temporary stay of the
Remand Order through resolution of the Defendants’ application to the Chief Justice, and directed

the Clerk of Court to “REFRAIN from mailing to the Clerk of the Circuit Court for Baltimore City
CaSOSE te M2967 ELF ROMHERE Hoses Filed 24/8/28 Page 2 of 2
) Zit
the Remand Order until further Order of this Court.” Dkt. 198. Defendants application, referred by
the Chief Justice to the full Court, was denied On October 22. Dkt. 202.
In light of the forgoing and pursuant to 28 U.S.C. § 1447(c), the Clerk of Court is hereby

directed to mail a certified copy of the Remand Order to the Clerk of the Circuit Court for

Baltimore City.

IT IS SO ORDERED.

Dated: i fi2h4 ben Z%. Hetavdew

Ellen L. Hollander
United States District Judge

 
